EXHIBIT 10.4
AMENDMENT NUMBER 3 TO THE
WILLBROS GROUP, INC.
AMENDED AND RESTATED
2006 DIRECTOR RESTRICTED STOCK PLAN
1. Introduction. On June 14, 2006, the Board of Directors (the “Panama Board”)
of Willbros Group, Inc., a Republic of Panama corporation (the “Panama
Corporation”), adopted, and on August 2, 2006, the stockholders of the Panama
Corporation approved, the Willbros Group, Inc. 2006 Director Restricted Stock
Plan (the “Plan”). On January 9, 2007, the Panama Board amended the Plan and on
January 15, 2008, the Panama Board amended and restated the Plan (the “Amended
and Restated Plan”). The Amended and Restated Plan provides for the award of
Shares of Restricted Stock or RSRs to Eligible Directors. The Amended and
Restated Plan was amended on May 29, 2008 to increase the number of Shares
available for Awards. On March 3, 2009, Willbros Group, Inc., a Delaware
corporation (the “Corporation”), assumed all of the rights, duties, and
obligations of the Panama Corporation under the Amended and Restated Plan and
the Amended and Restated Plan was further amended to clarify that the
Corporation would assume ongoing responsibility for the Amended and Restated
Plan. On January 8, 2010, the Amended and Restated Plan was amended by Amendment
Number 2 to alter the timing and formula for Annual Awards. Terms used in this
Amendment Number 3 to the Amended and Restated Plan and not defined herein shall
have the meanings ascribed to such terms in the Amended and Restated Plan, as
amended.
2. Purpose. The Corporation believes that the limit placed by Amendment Number 2
on the number of Shares included in an Annual Award no longer serves the
purposes of the Corporation in promoting the alignment of director and
stockholder interests. The purpose of this Amendment is to restore the prior
formula for the determination of the number of Shares included in an Annual
Award.
3. Amendment. Section 6(b) of the Amended and Restated Plan, as amended, shall
be amended to read in its entirety as follows:
“(b) Annual Awards. Except as provided in the next sentence, on the first
Business Day following the Annual Meeting each year on which an Eligible
Director continues to be an Eligible Director, such Eligible Director shall be
awarded that number of Shares of Restricted Stock or RSRs determined by dividing
$75,000 by the Fair Market Value on the date of the Award. On the first Business
Day following the Annual Meeting each year on which an Eligible Director who is
the Chairman of the Board continues to be an Eligible Director, such Chairman of
the Board shall be awarded that number of Shares of Restricted Stock or RSRs
determined by dividing $150,000 by the Fair Market Value on the date of the
Award. The number of Shares or RSRs so determined shall be rounded to the
nearest number of whole Shares or RSRs (subject to adjustment as provided in
Section 9). Except as otherwise provided herein, the Shares or RSRs subject to
an Annual Award shall vest on the first anniversary of the date of the Award.”
4. No Change. Except as specifically set forth herein, this Amendment does not
change the terms of the Amended and Restated Plan, as amended.
5. Effective Date. This Amendment shall take effect and be adopted as of
August 25, 2010.
Executed as of August 25, 2010.

                  WILLBROS GROUP, INC.    
 
           
ATTEST:
           
 
           
/s/ Lori Pinder
 
Lori Pinder
  By:   /s/ Robert R. Harl
 
Robert R. Harl    
Deputy Corporate Secretary
      President and Chief Executive Officer    

Approved by the Board of Directors as of August 25, 2010.

 

